PER CURIAM.
.Anthony Lovett appeals the revocation of his probation. Because the evidence supports the trial court’s findings as to the violation of condition C, we affirm the revocation. The finding in the written order that Lovett violated condition 3 must be stricken, as the State concedes, because the trial court’s oral findings did not include a violation of that condition.
The order of revocation is affirmed, but the finding that Lovett violated condition 3 is stricken.
ALTENBERND, A.C.J., and FULMER and QUINCE, JJ., concur.